Citation Nr: 1139405	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  03-16 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to August 27, 1999, for a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to April 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased rating of 70 percent for service connected posttraumatic stress disorder (PTSD), and granted TDIU, both effective January 29, 2001.  

The Board remanded these claims in April 2004 for additional development and adjudicative action.  Part of the basis for the April 2004 remand was to have the RO issue a rating decision addressing whether there was clear and unmistakable error (CUE) in an April 1998 rating decision, which continued the 50 percent evaluation for post-traumatic stress disorder.  In June 2004, the RO issued a rating decision, which determined that revision of the April 1998 decision on the basis of CUE was not warranted.  The Veteran has not appealed that decision.

In a decision promulgated in February 2005, the Board denied an effective date prior to January 29, 2001, for the assignment of a 70 percent rating for the service connected PTSD, and for the grant of TDIU, thereby affirming the RO's June 2001 decision.  The Veteran appealed the Board's February 2005 decision to the United States Court of Appeals for Veterans Claims (the Court or CAVC). 

In a January 2007 Memorandum Decision, the CAVC set aside the February 2005 decision and remanded the matter for further adjudication, based on a finding that the Board's February 2005 reasons and bases were inadequate.

In a September 2007 decision, the Board again denied the Veteran's claims for earlier effective dates for the assignment of a 70 percent rating for the service connected PTSD and TDIU.  The Veteran, in turn, appealed the Board's September 2007 decision to the Court. 

In August 2008, based on a Joint Motion, the Court vacated the Board's decision, and the case was returned to the Board. 

The Board again denied the claims in a January 2009 decision.  By Order dated in January 2010, pursuant to a Joint Motion, the Court again remanded the decision to the Board for readjudication.  The Joint Motion noted that the Board failed to afford the Veteran a personal hearing.  In October 2010, the Veteran's attorney withdrew the Veteran's request for the hearing, gutting the purported reason for the Joint Motion, but affording the Veteran the opportunity to submit additional evidence.  

The Veteran waived initial RO consideration of the newly submitted evidence, and in November 2010, the Board issued a decision granting an earlier effective date of April 19, 1998, for the assignment of a 70 percent evaluation for PTSD, and granting an earlier effective date of August 27, 1999, for the grant of TDIU.

The Veteran appealed the decision to the Court.  In a July 2011 Joint Motion, the parties agreed that any appeal with regard to assignment of an earlier effective for the 70 percent evaluation for PTSD was abandoned.  The November 2010 Board decision with respect to that issue is therefore final, and no further consideration of the question is required.  However, the parties moved for remand of the issue regarding the assignment of the effective date of TDIU.  The Court, in a July 2011 Order, granted that motion, vacating the Board's decision insofar as it denied an effective date prior to August 27, 1999, and remanding the issue titled above.


FINDINGS OF FACT

1.  On April 18, 1998, the RO denied entitlement to TDIU; revision of that decision based on CUE was denied in a June 2004 decision.  The Veteran did not appeal these determinations and they are now final. 

2.  An April 27, 1998, VA clinical record is an informal claim for increased evaluation for PTSD. 

3.  The competent and credible evidence of record establishes that it is factually ascertainable that the Veteran was unemployable due to service connected PTSD as of April 18, 1998.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date of April 19, 1998, for the finding of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.340, 3.341, 3.00, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal; in the July 2011 Joint Motion, the Veteran, in conjunction with the Secretary, indicated he was seeking an effective date "as early as April 19, 1998."  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

The Veteran sought treatment for worsening PTSD symptoms at a VA medical center on April 27, 1998.  He reported that he was having more nightmares.  As was discussed and established in the November 2010 Board decision, this was a claim for increased evaluation under 38 C.F.R. § 3.157, which states that VA treatment records may constitute an informal claim for increased rating.  38 C.F.R. § 3.157(b).

The Board determined that evidence of record established that the Veteran's increased symptomatology was shown as of February 1998, within one year of receipt of the claim for increased evaluation of April 27, 1998.  Law and regulation provides that the effective date for a grant of increased evaluation shall be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).  However, if the increase is shown within one year prior to the receipt of the claim, the earliest date on which the increase is factually ascertainable is the effective date of the increased evaluation.  38 C.F.R. § 3.400(o)(2).

Entitlement to an increased 70 percent schedular evaluation was therefore established from April 19, 1998.  An earlier, February 1998 date was not allowable because on April 18, 1998, the RO had issued an unappealed rating decision denying entitlement to an evaluation in excess of 50 percent.  This decision was final; the Veteran in the course of the current appeal did file a claim of clear and unmistakable error (CUE) in the determination, but this claim was denied as well in an unappealed June 2004 rating decision.  An effective date prior to the date of the RO denial was not permissible, on the same evidentiary record.  Hazan v. Gober, 10 Vet. App. 511 (1997).  The Board, in reaching its determination that increase was warranted as of February 1998 (on the basis of an examination considered in the April 1998 decision), considered additional medical opinions attacking the rationale of the February 1998 VA examiner.  However, these new evidentiary items were interpretive of the February 1998 examination report's unchanged factual findings.  Any date prior to April 19, 1998, would of necessity rely on the older evidentiary record-the undisputed and established facts.
 
The Board also found in November 2010 that unemployability had not been alleged until an August 27, 1999, VA treatment appointment, when a social worker reported that due to nightmares and increasing flashbacks, the Veteran felt he could "no longer work."  As the factual establishment of the increased evaluation, and unemployability, was found as of February 1998, the Board determined that the provisions of 38 C.F.R. § 3.400(o)(2) were not applicable.  The clam was received more than one year after the increase was factually shown, and hence the date of receipt of claim controlled.  38 C.F.R. § 3.157(b), 3.400(o).

However, a claim for increased evaluation includes a claim for TDIU, where there is evidence of unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  An explicit claim for TDIU as a separate or co-existent benefit is not required.  The same VA treatment record of April 27, 1998, which was accepted as a claim for increased schedular evaluation, must therefore also be accepted as a claim for TDIU.  The record at that time included allegations of unemployment and unemployability.  Id.

Accepting that April 27, 1998, was the date of receipt of the claim for increased evaluation based on individual unemployability, factual entitlement to TDIU is shown within one year prior to that claim, in February 1998.  The November 2010 Board decision so found.  The VA examiner at that time so stated.  Later medical opinions from private and VA examiners establish (in contradiction to the February 1998 opinion) that such was due to service connected PTSD and not nonservice connected dementia.  

Factual entitlement to TDIU is shown within one year of receipt of the April 27, 1998, claim for increased evaluation and entitlement to TDIU.  Benefits are permissible from the date of that factual increase.  However, assignment of an effective date prior to April 19, 1998, the day after a final RO decision assigning a 50 percent evaluation, is precluded based on the same evidentiary record.  Hazan v. Gober, 10 Vet. App. 511 (1997).  As was noted above, although new medical opinions were added to the claims file and considered after the April 18, 1998, decision, these were effectively only explanations of the February 1998 examination report.  The facts of that examination, which support the finding of increase and of TDIU, are unchanged.


ORDER

An earlier effective date of April 19, 1998, for a finding of TDIU is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


